         Case 5:20-cv-00069-TKW-MJF Document 7-1 Filed 04/14/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

MARIA GARCIA ARGUELLO COSBY,

          Plaintiff,

v.                                                        CASE: 5:20-CV-00069-TKW-MJF

MHM HEALTH PROFESSIONALS, LLC
d/b/a CENTURION OF FLORIDA,

          Defendant.
                                                    /

                         MHM HEALTH PROFESSIONALS, LLC’S
                           RULE 26(a)(1)(A) DISCLOSURES

          Defendant MHM Health Professionals, LLC (“MHMHP”), 1 by and

through its undersigned counsel, hereby serves its disclosures pursuant to

Rule 26(a)(1). MHMHP reserves the right to modify or supplement these

disclosures as discovery progresses.

26(a)(1)(A)(i):            Individuals Likely to Have Discoverable Information
                           That Defendant May Use to Support Its Defenses:

          1.       Maria Cosby
                   c/o Marie A. Mattox
                   MARIE A. MATTOX, P.A.
                   203 North Gadsden Street
                   Tallahassee, FL 32301
                   (850) 641-8988
                   Has knowledge regarding Plaintiff’s employment, resignation
                   and allegations contained in the Complaint.

1
    MHMHP does not do business as Centurion of Florida.
Case 5:20-cv-00069-TKW-MJF Document 7-1 Filed 04/14/20 Page 2 of 5
Case 5:20-cv-00069-TKW-MJF Document 7-1 Filed 04/14/20 Page 3 of 5
     Case 5:20-cv-00069-TKW-MJF Document 7-1 Filed 04/14/20 Page 4 of 5




      12.   All individuals identified by Plaintiff during the course of discovery

      13.   All individuals identified by Defendant during the course of
            discovery.

26(a)(1)(A)(ii):   Documents, Data Compilations, and Tangible Things
                   in the Possession, Custody, or Control of Defendant
                   That It May Use to Support Its Defenses:

      1.    Plaintiff’s personnel file with MHMHP;

      2.    All documents received via Chapter 119, Fla. Stat. public records
            requests and/or Freedom of Information Act requests;

      3.    MHMHP’s Employee Handbook & Code of Business Conduct;
            and

      4.    All documents produced in discovery.

26(a)(1)(A)(iii): Computation of Categories of Damages:

      MHMHP reserves the right to seek its attorneys’ fees and costs
attendant to the defense of this case under any available statutory
provisions. The amount of fees that may be claimed is currently unknown.

26(a)(1)(A)(iv): Insurance Disclosure:

      MHMHP will make available for inspection and copying any insurance
agreement under which an insurance business may be liable to satisfy all or
part of a possible judgment in the action or to indemnify or reimburse for
payments made to satisfy the judgment.


                                            Respectfully submitted,

                                            /s/Catherine H. Molloy
                                            Richard C. McCrea, Jr.
                                            Florida Bar No. 351539
                                            Email: mccrear@gtlaw.com

                                        4
    Case 5:20-cv-00069-TKW-MJF Document 7-1 Filed 04/14/20 Page 5 of 5




                                          Catherine H. Molloy
                                          Florida Bar No. 3500
                                          Email: molloyk@gtlaw.com
                                          Cayla M. Page
                                          Florida Bar No. 1003487
                                          Email: pagec@gtlaw.com
                                          GREENBERG TRAURIG, P.A.
                                          101 E. Kennedy Boulevard
                                          Suite 1900
                                          Tampa, FL 33602
                                          (813) 318-5700 – Telephone
                                          (813) 318-5900 – Facsimile
                                          Attorneys for Defendant MHM
                                          Health Professionals, LLC

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has

been electronically transmitted on April 13, 2020 to the following:

                              Marie A. Mattox
                                 Adam Ellis
                         MARIE A. MATTOX, P.A.
                         203 North Gadsden Street
                          Tallahassee, FL 32303
                           Marie@mattoxlaw.com
                          Adam@mattoxlaw.com
                         marlene@mattoxlaw.com
                         michelle2@mattoxlaw.com
                         jervonie@mattoxlaw.com


                                          /s/Catherine H. Molloy
                                                      Attorney




                                      5
